UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3726 DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 02/28/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. February 28, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) New York93.0% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,000,000 2,101,460 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 5,050,000 4,941,324 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 13,025,000 12,313,965 Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 20,000,000 a,b 21,600,700 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 1,800,000 c 1,915,902 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.13 12/1/14 2,820,000 c 2,963,905 Buffalo Fiscal Stability Authority, Sales Tax and State Aid Secured Bonds (Insured; National Public Finance Guarantee Corp.) 4.50 9/1/18 1,110,000 c 1,230,712 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/10 1,110,000 1,116,227 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/11 1,160,000 1,165,545 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/12 1,225,000 1,230,537 Erie County, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/18 2,000,000 c 2,087,240 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 5,000,000 5,104,900 Hempstead Town Industrial Development Agency, Civic Facility Revenue (Hofstra University Civic Facility) 5.25 7/1/18 1,730,000 1,880,060 Hempstead Town Industrial Development Agency, RRR (American Ref-Fuel Company of Hempstead Project) 5.00 6/1/10 6,000,000 6,016,200 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/39 5,750,000 4,676,015 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 7,000,000 7,905,660 Long Island Power Authority, Electric System General Revenue (Insured; AMBAC) 5.50 12/1/11 5,000,000 5,397,300 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 12/1/14 16,000,000 18,668,000 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/25 23,765,000 c 24,824,681 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/25 10,000,000 c 10,430,400 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.50 11/15/30 10,325,000 11,319,504 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/25 10,000,000 10,602,300 Metropolitan Transportation Authority, Service Contract Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/24 10,000,000 c 10,646,400 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 3,505,000 3,706,958 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/29 17,300,000 17,868,997 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 10,084,400 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 10,000,000 10,254,200 Monroe Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.63 6/1/10 500,000 d 513,505 Nassau County, General Improvement GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.75 3/1/10 4,955,000 d 4,958,766 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 12,750,000 12,382,672 New York City, GO 5.80 8/1/11 190,000 190,796 New York City, GO 5.25 10/15/19 5,000,000 5,327,950 New York City, GO 5.00 11/1/19 9,000,000 9,750,690 New York City, GO 5.00 4/1/20 3,500,000 3,784,270 New York City, GO 5.00 8/1/20 2,000,000 2,166,900 New York City, GO 5.25 10/15/22 2,000,000 2,101,820 New York City, GO 5.50 6/1/23 125,000 131,575 New York City, GO (Insured; AMBAC) 5.75 8/1/16 3,000,000 3,299,520 New York City, GO (Insured; AMBAC) (Prerefunded) 5.75 8/1/12 2,000,000 d 2,246,860 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/19 1,450,000 1,545,105 New York City, GO (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 11,000,000 c 12,299,760 New York City Health and Hospital Corporation, Health System Revenue 5.25 2/15/17 1,550,000 1,552,185 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/12 1,460,000 1,604,452 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.25 7/1/15 1,640,000 1,869,256 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,000,000 1,053,520 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 5.00 12/1/28 5,075,000 3,987,580 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 5,850,000 5,522,400 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 10,644,066 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 9,350,000 9,470,054 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,000,000 2,142,000 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,830,000 2,973,905 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/27 23,000,000 24,532,950 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 10,000,000 10,207,600 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 10,000,000 10,642,500 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 11,025,000 12,136,430 New York City Transit Authority, Metropolitan Transportation Authority, Triborough Bridge and Tunnel Authority, COP (Insured; AMBAC) 5.63 1/1/13 2,675,000 2,711,193 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/22 19,000,000 c 20,535,390 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/15/24 10,000,000 c 10,676,300 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/27 10,000,000 c 10,522,500 New York City Transitional Finance Authority, Future Tax Secured Revenue 0/14.00 11/1/29 9,000,000 e 8,857,800 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/23 10,000,000 10,809,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/22 14,890,000 16,408,780 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 5,000,000 5,278,550 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Insured; AMBAC) 5.00 11/15/18 3,440,000 3,675,950 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 325,000 324,958 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.63 7/1/16 9,120,000 10,140,528 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 c 2,032,380 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) 5.75 5/15/14 3,715,000 4,146,646 New York State Dormitory Authority, Court Facilities LR (The County of Westchester Issue) 5.00 8/1/10 5,570,000 5,592,447 New York State Dormitory Authority, Insured Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 11,000,000 c 10,982,950 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,755,000 c 4,065,726 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 4,490,000 c 4,815,839 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 33,625,000 c 40,215,500 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,600,800 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) (Prerefunded) 5.50 7/1/11 10,000,000 d 10,682,400 New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Insured; FHA) 6.25 8/15/34 4,010,000 4,419,341 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Insured; FHA) 6.00 8/15/15 1,850,000 2,011,912 New York State Dormitory Authority, Mortgage Nursing Home Revenue (Menorah Campus, Inc.) (Collateralized; FHA) 6.10 2/1/37 8,300,000 8,654,991 New York State Dormitory Authority, Revenue (4201 Schools Program) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/10 1,670,000 c 1,693,597 New York State Dormitory Authority, Revenue (Carmel Richmond Nursing Home) (LOC; Allied Irish Banks) 5.00 7/1/15 2,000,000 2,024,180 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/19 15,000,000 17,027,700 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/20 5,000,000 5,635,450 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/21 10,000,000 11,206,000 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/23 10,255,000 11,366,334 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/12 1,450,000 1,523,037 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/13 2,605,000 2,726,237 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/20 3,000,000 c 3,614,850 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/28 18,335,000 c,f 8,645,136 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.25 2/15/18 30,000 31,822 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 6,866,619 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 2/15/21 10,150,000 c 10,686,428 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Prerefunded) 5.25 2/15/14 2,305,000 d 2,624,750 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/25 6,105,000 6,225,024 New York State Dormitory Authority, Revenue (Mount Sinai New York University Health Obligated Group) 5.50 7/1/26 7,925,000 7,929,993 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.00 7/1/11 375,000 375,997 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.00 7/1/13 1,000,000 1,002,280 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 6,305,000 6,308,972 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 9,000,000 9,497,160 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/27 5,045,000 c 5,172,487 New York State Dormitory Authority, Revenue (Municipal Health Facilities Improvement Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 1/15/13 1,350,000 1,436,386 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/13 1,450,000 1,544,526 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/14 1,855,000 1,987,095 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/16 2,055,000 2,127,418 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/19 1,395,000 1,405,128 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/22 10,000,000 9,926,600 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/18 3,280,000 3,415,661 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.50 5/1/37 3,500,000 3,552,605 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.75 5/1/37 7,880,000 8,122,940 New York State Dormitory Authority, Revenue (North Shore University Hospital at Forest Hills) (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/13 2,625,000 c 2,903,381 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,372,275 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 7,500,000 6,797,475 New York State Dormitory Authority, Revenue (Park Ridge Housing, Inc.) (Collateralized; FNMA) 6.13 8/1/15 2,875,000 2,938,883 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/12 1,000,000 1,105,750 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/14 5,430,000 6,053,418 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.25 7/1/29 11,000,000 12,314,280 New York State Dormitory Authority, Revenue (Saint Barnabas Hospital) (Insured; AMBAC) 5.25 8/1/15 2,135,000 2,283,959 New York State Dormitory Authority, Revenue (School Districts Revenue Bond Financing Program) (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/22 26,000,000 c 27,776,320 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/10 635,000 644,550 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/11 20,000,000 21,226,000 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/11 1,140,000 1,231,360 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/15/16 5,000,000 5,962,800 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/13 2,500,000 c 2,724,900 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/13 11,010,000 c 11,828,153 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/13 10,125,000 c 11,152,283 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 6,825,000 c 7,689,386 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,670,050 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 5,000,000 5,525,250 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 16,000,000 16,822,240 New York State Dormitory Authority, Revenue (Upstate Community Colleges) 5.25 7/1/18 2,000,000 2,161,700 New York State Dormitory Authority, Revenue (Winthrop University Hospital Association) 5.50 7/1/32 1,000,000 947,050 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/31 20,000,000 20,884,400 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.00 3/15/13 4,600,000 d 5,175,552 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.05 3/15/13 500,000 d 563,310 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.38 3/15/13 5,000,000 d 5,682,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 10,000,000 11,459,700 New York State Energy Research and Development Authority, PCR (Central Hudson Gas and Electric Corporation Project) (Insured; AMBAC) 5.45 8/1/27 9,000,000 9,094,050 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 1,000,000 1,006,850 New York State Housing Finance Agency, MFHR (Highland Avenue Senior Apartments) (Collateralized; SONYMA) 4.40 2/15/11 1,450,000 1,462,905 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 9/15/18 1,400,000 1,569,134 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 10,000,000 10,368,800 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/20 1,270,000 c 1,380,109 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 10/1/10 2,920,000 2,927,242 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.55 10/1/12 3,650,000 3,656,607 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.80 10/1/28 415,000 425,292 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 4/1/29 8,380,000 8,392,570 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.35 10/1/33 8,250,000 8,519,198 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 c 5,344,100 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 10,000,000 10,982,300 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 14,035,000 14,870,644 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,538,750 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/24 13,090,000 13,992,425 New York State Urban Development Corporation, Corporate Purpose Subordinated Lien Bonds 5.13 7/1/18 4,550,000 4,926,649 New York State Urban Development Corporation, Service Contract Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/20 10,000,000 11,427,200 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 20,000,000 c 23,595,400 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 2,500,000 2,529,525 Niagara Falls City School District, COP (High School Facility) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/19 3,250,000 3,380,390 Niagara Falls City School District, COP (High School Facility) (Insured; National Public Finance Guarantee Corp.) 5.63 6/15/13 2,045,000 c 2,360,809 Orange County Industrial Development Agency, Life Care Community Revenue (The Glen Arden, Inc. Project) 5.70 1/1/28 4,600,000 3,632,068 Port Authority of New York and New Jersey (Consolidated Bonds, 93nd Series) 6.13 6/1/94 15,000,000 17,526,900 Port Authority of New York and New Jersey (Consolidated Bonds, 133rd Series) 5.00 9/1/33 10,000,000 10,298,900 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/18 5,000,000 5,601,600 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) 5.00 11/1/28 8,000,000 8,063,600 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/13 6,000,000 c 6,387,120 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/14 10,000,000 c 10,671,400 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 15,055,000 15,415,868 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 5.00 10/15/29 11,000,000 11,510,510 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/15/18 20,000,000 c 22,905,800 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/24 10,000,000 c 10,961,800 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 5.00 11/1/12 1,455,000 1,528,201 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 5.00 11/1/13 1,000,000 1,055,580 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 13,000,000 11,749,270 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/20 10,755,000 11,568,186 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 14,360,000 15,416,609 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.25 11/15/19 5,000,000 5,514,350 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.13 11/15/29 10,000,000 10,392,500 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.38 1/1/16 7,500,000 d 8,960,925 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 10,540,000 d 13,300,848 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/12 1,500,000 1,676,175 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/28 5,000,000 5,372,350 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 8,900,000 9,258,136 Triborough Bridge and Tunnel Authority, Special Obligation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.13 1/1/14 3,000,000 c,d 3,460,350 TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/42 16,230,000 13,212,518 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/21 1,625,000 1,584,781 U.S. Related5.8% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 1,000,000 1,000,840 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/10 10,100,000 10,250,187 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/15 3,000,000 c 3,334,890 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 c 5,100,300 Puerto Rico Highways and Transportation Authority, Highway Revenue 0.00 7/1/27 22,625,000 f 7,487,970 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 5,500,000 5,738,645 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 10,000,000 10,054,900 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,005,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,500,000 5,908,760 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 13,000,000 13,648,310 University of Puerto Rico, University System Revenue 5.00 6/1/30 10,000,000 9,086,000 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 1,000,000 1,019,820 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 4,230,000 4,261,344 Total Investments (cost $1,346,616,745) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a Collateral for floating rate borrowings. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, this security had a total market value of $21,600,700 or 1.5% of net assets. c At February 28, 2010, 25.4% of the fund's net assets are insured by National Public Finance Guarantee Corp. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Security issued with a zero coupon. Income is recognized through the accretion of discount. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $1,346,616,745. Net unrealized appreciation on investments was $53,911,312 of which $67,199,480 related to appreciated investment securities and $13,288,168 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities Municipal Bonds - 1,400,528,057 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Financial futures and options on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
